Citation Nr: 1424742	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  05-21 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to June 10, 2003, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  This decision granted the Veteran entitlement to a TDIU effective June 10, 2003.

The Board originally denied the claim in a June 2009 decision which was subsequently appealed to the Veterans Claims Court.  The Court Clerk granted a Joint Motion for Remand (JMR), which vacated the Board's June 2009 decision and returned the case to the Board for further consideration. 

The Board again denied the claim in July 2010, and the Veteran also appealed that decision to the Court.  The Court Clerk granted a second JMR which vacated the Board's July 2010 decision and returned it to the Board for review.  The Board remanded the issue to the agency of original jurisdiction (AOJ) in March 2011 and again in April 2012 for further development. 

After the development requested by the Board was completed, the Board again denied the claim in June 2013.  The Veteran appealed the case to the Court, and the Court Clerk granted a third JMR that vacated the Board's June 2013 decision and remanded the case for appellate consideration consistent with the instructions provided in the JMR.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to June 10, 2003, the Veteran was in receipt of service connection for a single disability, a lumbosacral strain, evaluated as 40 percent disabling.  As this was his sole service-connected disability prior to June 10, 2003, his combined disability rating was 40 percent. 

2.  The record does not factually show that the Veteran was unemployable solely due to his service-connected disabilities prior to June 10, 2003, and an extraschedular evaluation for the same period is not warranted.


CONCLUSION OF LAW

The criteria for an effective date prior to June 10, 2003, for the grant of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an effective date prior to June 10, 2003, for the award of a TDIU.  Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Moreover, such impairment must be due to service-connected disabilities. 

Additionally, under 38 C.F.R. § 4.16(a), there are threshold percentages that must be met to establish entitlement to TDIU.  Specifically, when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more. 

Except as otherwise provided, the effective date of an evaluation and award pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000). 

The Veteran contends that the effective date for the award of TDIU should be prior to June 10, 2003.  He asserts that an effective date back to 1979 is warranted as he has been disabled since then due to his service-connected low back disability, as shown by his award of Social Security Administration (SSA) disability benefits. 

In 1979, as part of a claim for an increased rating for a low back disability, the Veteran indicated that he was unable to work.  In July 1979, the RO denied both a rating in excess of 20 percent for the low back disability and to TDIU.  He filed a notice of disagreement and a statement of the case was issued addressing both issues.  He submitted a substantive appeal in July 1979 requesting an increase rating for his back disability.  As conceded by VA in prior proceedings regarding this appeal, this correspondence can be reasonably construed as an appeal for TDIU. 

A November 1979 hearing transcript reflects that there were two issues on appeal, increased rating for the low back disability and entitlement to TDIU.  A May 1980 rating decision increased the low back disability rating to 40 percent; however, the RO only addressed the increased rating claim, and not TDIU.  This issue was not subsequently forwarded to the Board at that time; thus, it remained pending. 

In June 2003, the Veteran filed a claim for an increased rating for his low back disability.  He underwent a VA examination in July 2003 which showed diminished sensation, numbness, and tingling.  In March 2004, separate ratings were assigned for neuropathy of the lower extremities.  He filed a claim for TDIU in May 2004.  In August 2004, the RO granted entitlement to TDIU effective June 10, 2003, the date of his claim for a higher disability rating.

The Board notes that for purposes of determining a TDIU rating, disabilities resulting from a common etiology will be considered as one disability.  38 C.F.R. § 4.16(a)(2).  This Veteran's low back disability and bilateral lower extremity neuropathy result from a common etiology and are considered to be a single disability under 38 C.F.R. § 4.16(a). 

With consideration of the bilateral factor, as of June 10, 2003, the single disability arising from common etiology is considered as 60 percent disabling.  38 C.F.R. § 4.25.  As such, he first met the percentage requirement criteria for 38 C.F.R. § 4.16(a) for consideration for a TDIU at the time of the July 2003 VA examination, but not before the current effective date of June 10, 2003. 

In July 2005, the Veteran submitted a substantive appeal requesting an earlier effective date for the grant of TDIU, and also stated that the VA had not obtained his Social Security disability records from 1979 and failed to consider these records when making its decision.

In the April 2009 Board decision, the Board noted that though the Veteran was in receipt of SSA benefits, these documents were not available.  A December 2006 response from the SSA indicated that his file had been destroyed.  Moreover, the Board found that there was no basis for assignment of an effective date prior to June 10, 2003, for the award of TDIU, as this represented the date entitlement arose. 

According to the December 2009 JMR, in March 1979, the RO accepted the Veteran's assertions of unemployability as a TDIU claim.  The TDIU claim was treated as though it was in appellate status, but the RO did not grant the benefit or send the appeal to the Board for adjudication.  Therefore, the May 1980 rating decision did not become final or binding based on the evidence then of record as to the claim of TDIU.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The lack of finality in the May 1980 rating decision raises the possibility of an effective date back to the date of the claim (March 1979) which triggered this decision. 

Under the requirements stated above, the Board will adjudicate this earlier effective date claim in light of the evidence of record from the initial claim in March 1979.  As such, this is the date of the receipt of claim.  This date is not within one year of the Veteran's discharge from service.  Consequently, the date of discharge from service is not an available effective date for assignment.

Again, as the instant claim is one for an increase, the first question for consideration is whether it was factually ascertainable within one year prior to March 10, 1979, that there was an increase in disability sufficient to satisfy the percentage requirements under 38 C.F.R § 4.16(a). 

Records between March 1978 and March 1979 reflect complaints of low back pain and spasms but fail to show symptoms such as unfavorable ankylosis or neurological manifestations such as to warrant a 60 percent rating and satisfy the schedular requirements under 38 C.F.R. § 4.16(a).  Thus, an increase in disability, for purposes of TDIU analysis, is not here factually ascertainable during the relevant time frame.  Therefore, the exception under § 3.400(o)(2) does not serve as a basis for an earlier effective date.  The basic effective date rule, i.e., the later of the date of claim and date of entitlement, applies. 

The medical evidence of record dated from March 1978 forward shows that the Veteran presented with symptoms of low back pain at that time.  A May 1978 VA examination reflected that forward flexion was limited to 30 degrees.  In March 1979, he was hospitalized at a VA medical center for treatment of a fever and low back pain.  On review of his medical history, the treating physicians noted that the Veteran had been "worked up many times" regarding his low back pain, but such findings were "essentially negative." 

On x-ray in March 1979, minimal osteoarthritic changes were noted, but his lumbosacral spine was otherwise without significant abnormality or neurological defects.  His pain from the osteoarthritis of the lumbosacral spine was expected by his examiners to be minimal, with possible exaggeration of his symptomatology suspected, according to the hospitalization summary.  On psychological workup, a "strong psychological component" to the Veteran's low back pain was noted.  An April 1979 VA clinical record again reflected some minimal osteoarthritic changes of the low back with no neurological deficit. 

A May 1979 orthopedic examination reflects that the Veteran was diagnosed with chronic low back syndrome with probable underlying chronic myofascitis.  Range of motion testing revealed forward flexion to 60 degrees; extension to 20 degrees; and right and left lateral flexion and rotation to about 20 to 25 degrees.  A May 1979 x-ray study was negative for abnormality.  An October 1979 x-ray study reflected degenerative joint disease in the back. 

Importantly, a January 1980 VA hospital summary notes no objective evidence of radiculopathy, despite the Veteran's complaints of radiation of back pain into the right leg.  In addition, an August 1980 electrodiagnostic report on the back reflected that no electrical evidence obtained indicated right lumbosacral radiculopathy or other abnormality in the muscles and nerves tested.  This is significant because it was a finding of neuropathy that ultimately satisfied the criteria which formed the basis for a subsequent grant of TDIU. 

At a March 1982 VA examination, the Veteran underwent an x-ray for his low back disability, and the examiner diagnosed lumbosacral strain.  A concurrent March 1982 x-ray study of the lumbosacral spine was negative for any abnormality of the spine.  There is no other evidence of record indicating an increase in symptomatology or neuropathy until the July 2003 VA examination.  Considering the entire evidence of record, it accurately reflects a single 40 percent disability evaluation as assigned by the RO. 

The Board's review of the record shows that the earliest evidence of an increase in disability is June 10, 2003, the date the Veteran filed the claim which ultimately led to a finding of neuropathy and that he met the schedular requirements for TDIU.  Prior to June 10, 2003, he only had service connection for a lumbosacral strain, evaluated as 40 percent disabling, and there was no evidence of neuropathy.  

While he reported radiation of pain into his legs as early as 1979, as noted above, objective testing was consistently negative for radiculopathy or other neuropathy until 2003.  Notably, at the July 2003 VA examination, he reported neurological symptoms in his legs of only one year's duration, providing highly probative evidence against a finding that symptoms warranting a disability rating in excess of 40 percent or separate ratings for neuropathy were present prior to 2003.  

In a March 2004 rating decision, as noted above, the Veteran was additionally awarded a 20 percent rating for sciatic neuropathy of the left lower extremity, and a 10 percent rating for sciatic neuropathy of the right lower extremity, both effective June 10, 2003. 

The Veteran's assertions that he has had severe low back symptoms since service do not aid in determining if there was a date certain between March 1978 and June 2003 when he experienced an increase in symptomatology sufficient to satisfy the percentage requirements of 38 C.F.R. § 4.16(a).  Moreover, the medical evidence indicates that his disability was accurately assigned a single 40 percent evaluation for the time period prior to June 10, 2003.  Thus, entitlement to TDIU was deemed to have arisen on June 10, 2003, the date he filed a claim for a higher rating. 

This analysis, however, does not end the inquiry, as 38 C.F.R. § 4.16(b) provides that where a veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service (C&P)  for extraschedular consideration.  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must first refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the C&P Director (Director). 

In the present case, the Veteran was afforded a VA medical examination in May 2011 regarding his low back disability.  His claims file was reviewed in conjunction with the examination.  He reported initially injuring his back during service, with chronic low back pain thereafter.  Upon physical examination and review of x-ray and CT scan studies, the VA examiner diagnosed lumbar spinal stenosis with degenerative disc disease.  The examiner also noted recent records confirming moderately advanced degenerative changes in the lumbosacral spine as early as November 2002. 

Based on the examiner's review of the claims file and examination of the Veteran, the examiner opined that the Veteran was likely "unemployable as an aircraft mechanic or as a salesman due to the physical demands of those jobs from the period 1979-2003 and even beyond those years."  However, the examiner did not describe what actual physical limitations the Veteran experienced prior to 2003 on which he based his opinion.

In November 2012, a memorandum concerning extraschedular consideration was received from the Director.  In this memorandum, the Director noted the Veteran's history of low back pain following service and provided a detailed discussion of the evidentiary record between 1977-82, the time period during which his initial TDIU claim was received. The Director noted that while the Veteran consistently reported severe pain and limitation of motion of the lumbosacral spine between 1977-82, the objective evidence of record, such as x-ray and neurological studies, was negative for any significant abnormalities.  

Additionally, the Director noted that a "strong psychological component" to the Veteran's low back pain was found on VA hospitalization in March 1979.  Further, during all times of record beginning in 1979, he had at least some range of motion of the lumbosacral spine, and remained ambulatory.  Based on these findings, the Director concluded that the Veteran's service-connected disability of the lumbosacral spine did not render him unemployable from all means of gainful employment prior to June 10, 2003, and an extraschedular evaluation was not warranted.

In support of his claim, the Veteran submitted a January 2011 employability evaluation, with April 2013 addendum, authored by E.H., a vocational rehabilitation consultant.  E.H. stated that she reviewed the Veteran's claims file in its entirety, and conducted a telephone interview of the Veteran.  Based on this evidentiary review, E.H. concluded that the Veteran was unemployable due to his lumbosacral spine disability beginning in 1979. 

The Veteran was noted to be a high school graduate, with in-service training as an aircraft mechanic while on active duty.  Post-service separation, he continued to work in aircraft maintenance until his low back pain became too severe; thereafter, he took various jobs in sales.  He stated that he continued to lose his jobs in sales due to his absenteeism caused by his low back disability. 

In the April 2013 addendum, E.H. again noted that the Veteran had "no specialized skills for sedentary work," as he was only a high school graduate with training in aircraft mechanics, and thus would have "great difficulty securing unskilled or entry level work" between 1979 to 2003.  E.H. concurred with her prior January 2011 opinion that the Veteran's low back disability prevented him from obtaining and maintaining gainful employment from 1979 to the present but offered no indication of the actual physical limitation on which she based her opinion. 

As the record contains various conflicting opinions regarding the Veteran's level of functional impairment between 1979-2003, it is the Board's role to weigh the evidence of record.  "It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). 

With regard to the weight to assign to these opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

After considering the totality of the evidence, to include the opinions offered by the May 2011 VA examiner, E.H., and the clinical findings, the Board concludes that the Veteran was not rendered unemployable by his service-connected low back disability prior to June 10, 2003. 

The Board reaches this conclusion by evaluating the disparity within the record between the objective evidence of record regarding the Veteran's level of impairment, and his subjective complaints of the same.  As already discussed above, physicians who treated him in 1979 noted a strong psychological component to the Veteran's low back pain and observed that despite numerous examinations and other orthopedic evaluations, very little objective evidence was found to support his complaints. 

For example, while the Veteran consistently reported severe limitation of motion due to pain, he was able to walk unaided and in a normal fashion on objective evaluation in January 1978.  Additionally, he reported radiation of his pain into his right lower extremity in January 1980, but, after affording him a myelogram and other diagnostic tests, the examiner concluded the Veteran was "without any objective evidence of radiculopathy."  

Moreover, in November 1979, he was referred for psychological testing for pain analysis.  A February 1980 treatment note indicates that he had been provided with every treatment possible with no relief, and that the treating physician wanted him to try a placebo, further indicating a psychological component to the Veteran's reported back pain. As already noted above, an August 1980 EMG study also found no evidence of right lumbosacral radiculopathy.  Additional x-rays taken in March 1982 continued to demonstrate no abnormality of the lumbosacral spine, even while he was reporting flexion to no more than 10 degrees, and extension only to 0 degrees. 

In short, the record reflects a significant gulf between the Veteran's purely subjective complaints prior to June 2003, which suggested near total disability, and the objective evidence of record, which indicated no more than mild to moderate impairment.  Both the May 2011 VA examiner and E.H. failed to address this gulf; rather, both parties apparently discounted the objective diagnostic evidence of record and relied primarily on the Veteran's subjective complaints in rendering their opinions. 

For this reason, the Board finds these opinions to be of lesser probative value, as they failed to address both the objective evidence suggesting the Veteran's low back disability was not as severe as he claimed, and the evidence suggesting his complaints had a strong psychological component.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (the Board may reject a medical opinion because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion).  

Rather, the Board places greater probative weight on a review of the evidence, including the actual physical limitations described in the record prior to 2003.  In so finding, the Board acknowledges the February 2014 JMR, in which it is noted that "the parties agree that the Board may not properly rely on an administrative opinion by the Director of Compensation Services to rebut or undermine a medical conclusion reached by a medical examiner."  

As discussed above, 38 C.F.R. § 4.16(b) states that, in cases where the veteran fails to meet the schedular criteria for a TDIU outlined in 38 C.F.R. § 4.16(a), the case should be submitted to the Director of C&P Services for extra-schedular consideration.  Thus, it appears that VA has legislatively determined that the Director is competent to review medical evidence and render an opinion regarding entitlement to a TDIU.  Further, there is no indication that the Director lacks the credentials to carry out the legislative instructions regarding consideration of extraschedular assignment of a TDIU mandated by VA regulations, and, in fact, he is the person specifically identified and directed by VA regulations to render an opinion regarding extraschedular assignment of a TDIU.  

Nonetheless, the Board has independently made its own determination regarding whether the Veteran is entitled to an extraschedular evaluation based on all the evidence of record.  As described above, the Board has considered the actual physical limitations shown prior to 2003 (absence of neurological impairment, minimal arthritic changes, normal electrodiagnostic report, normal gait, and a suspected exaggeration of symptoms) and finds that the limitations identified did not demonstrate that the Veteran was unemployable by reason of his service-connected low back disability. 

Next, the Board acknowledges the Veteran's prior hearing testimony as well as his written assertions regarding his level of impairment prior to June 2003.  The Board has also reviewed the lay statements provided by his wife and other family members regarding his impairment during the period in question.  As laypersons, they are competent to report pain and other symptomatology which can be observed via the senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

As such, their statements regarding the Veteran's difficulty in performing everyday tasks due to his chronic low back pain are accepted as competent.  These statements are not, however, considered more probative than the objective clinical findings and other evidence already discussed above, rendered by competent medical professionals.  Thus, this lay evidence is insufficient to warrant the award of an effective date prior to June 10, 2003, for the grant of a TDIU. 

Moreover, the Board acknowledges that the Veteran was in receipt of disability benefits from SSA since 1979 based on unemployability.  A SSA decision granting the Veteran Social Security disability benefits is not, however, controlling on VA, as the relevant laws, regulations, and other controlling criteria are not the same.  See Roberts v. Derwinski, 2 Vet. App. 387 (1992) (the fact that SSA has ruled that a veteran is disabled, under SSA law, does not establish, in and of itself, that the veteran is permanently and totally disabled for purposes according to the laws and regulations governing VA).

Thus, even assuming that an original claim was received in March 1979, June 10, 2003, still represents the date entitlement arose, and it is the latter of the two dates that controls.  No evidence of record demonstrates entitlement to TDIU prior to June 10, 2003. 

The Board acknowledges that the provisions of 38 C.F.R. § 3.155 and § 3.157 recognize informal claims.  In the present case, however, it is not necessary to consider whether any documents of record might constitute an informal claim for TDIU.  Again, even considering an informal claim was received in 1979, June 10, 2003, still represents the applicable effective date because that is the date entitlement arose, and the latter of the two dates controls.  No evidence of record demonstrates entitlement to TDIU prior to June 10, 2003 under either 38 C.F.R. § 4.16(a) or (b). 

In sum, there is no basis for assignment of an effective date prior to June 10, 2003, for the award of TDIU.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

When VCAA notice is delinquent or erroneous, the rule of prejudicial error applies.  See 38 U.S.C.A. § 7261(b)(2).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The issue on appeal arises from a notice of disagreement with an August 2004 rating decision which granted a TDIU.  As such, the Veteran's filing of a notice of disagreement with the effective date assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). 

Rather, the Veteran's appeal as to the effective date assigned triggers VA's obligation to advise him of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105.  In a January 2007 supplemental statement of the case, the RO provided him with the general criteria for the assignment of a disability rating and an effective date. 

Additionally, VA rectified any timing error in providing notice to the Veteran subsequently readjudicating his claim on several occasions, most recently in January 2013.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In the present case, the Veteran was afforded both a May 2011 VA examination and clinical records are associated with the claims file for the time in question.  The Board notes that the medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal. VA also attempted to obtain pertinent medical records from SSA.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  As noted above, however, the SSA informed VA that the Veteran's records had been destroyed. 

Thus, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

An effective date prior to June 10, 2003, for the grant of TDIU is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


